Citation Nr: 1144246	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  98-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation and treatment purposes.  

2.  Entitlement to service connection for an eye disability claimed as visual disturbance.  

3.  Entitlement to an effective date prior to December 13, 1999, for the grant of service connection for a left ankle postoperative scar.

4.  Entitlement to an effective date prior to December 13, 1999, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date prior to August 18, 2000, for the assignment of a 100 percent rating for bilateral hearing loss and special monthly compensation based on deafness in both ears.

6.  Entitlement to an effective date prior to February 11, 1998, for the assignment of a 60 percent rating for bilateral hearing loss.

7.  Entitlement to an increased rating for a left disability, currently rated 20 percent disabling.  

8.  Entitlement to an initial compensable rating for postoperative scar of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

The Veteran requested that he be afforded a Board hearing when he filed his substantive appeal in November 1998.  In January 2007, he was notified that he was scheduled for a Travel Board hearing at the RO in February 2007.  In a January 2007 statement, the Veteran requested that the hearing be canceled.  

The Veteran's case was previously remanded by the Board in April 2007 and October 2009.  

Subsequent to the issuance of a June 2011 supplemental statement of the case, additional medical evidence in the form of private treatment reports from various providers was associated with the claims file.  The Veteran did not submit a waiver of consideration by the agency of original jurisdiction (AOJ).  However, the evidence is unrelated to the issues decided herein.  Consequently, the Veteran is not prejudiced by the Board's adjudication of these issues.  

The issue of whether there was clear and unmistakable error (CUE) contained in a February 2003 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of an initial compensable rating for postoperative scar of the left ankle, entitlement to an increased rating for a left ankle disability, and entitlement to service connection for a dental disability and an eye disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for postoperative scar of the left ankle was received by the RO on December 13, 1999, more than one year following the Veteran's separation from military service.  

2.  The Veteran's initial claim of service connection for tinnitus was received by the RO on December 13, 1999, more than one year following the Veteran's separation from military service.  

3.  Entitlement to a 100 percent rating for bilateral hearing loss and the award of special monthly compensation was not shown by the evidence prior to August 18, 2000.  

4.  Entitlement to a 60 percent rating for bilateral hearing loss was not shown by the evidence prior to February 11, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date prior to December 13, 1999, for the grant of service connection for postoperative scar of the left ankle have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for award of an effective date prior to December 13, 1999, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  An effective date earlier than August 18, 2000, for the assignment of a 100 percent rating for bilateral hearing loss and special monthly compensation based on deafness in both ears is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 3.350, 4.85 (2011).

4.  An effective date earlier than February 11, 1998, for the assignment of a 60 percent rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.85 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2001, May 2002, March 2006, May 2006, November 2009, April 2011, and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date Claims - Left Ankle Scar and Tinnitus

The Veteran claims entitlement to an effective date prior to December 13, 1999, for the grant of service connection for a postoperative scar of the left ankle and tinnitus.

Under applicable criteria, if a claim is received within one year after separation from service the effective date assigned will be the day following separation from active service or date entitlement arose; otherwise date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of date of the receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

The Veteran contends that the effective date for the award of service connection for a postoperative scar of the left ankle and tinnitus should be earlier than December 13, 1999.   

Review of the record reveals that, on December 13, 1999, the RO received a statement from the Veteran in which he indicated he was seeking compensation benefits for a postoperative scar of the left ankle and tinnitus.  The Veteran's December 1999 clearly constitutes an informal claim for service connection for the left ankle scar and tinnitus.  38 C.F.R. § 3.155 (2011).

In a rating decision dated in September 2002, the RO granted service connection for a postoperative scare of the left ankle and tinnitus, and assigned an effective date of December 13, 1999, which corresponds to the date of receipt of his initial claim, which was received more than one year following his separation from service.  The RO explained that the effective date was granted from the date the Veteran first filed a claim for his disabilities.

Review of the record reveals that the earliest document that can be construed as either a formal or informal claim of service connection for a scar of the left ankle and tinnitus was received by the RO on December 13, 1999.  There is no document of record that was received prior to December 13, 1999, that can be construed as a claim for compensation benefits or service connection for a left ankle scar or tinnitus.  Therefore, the earliest effective date from which the Veteran's claim for a postoperative scar of the left ankle and tinnitus can be granted is December 13, 1999.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i)(2011).  Therefore, the Board finds that the current effective date, December 13, 1999, is proper under applicable law and regulation.  

In summary, the Board finds that the Veteran has not asserted any basis under the law for assignment an effective date earlier than December 13, 1999, for the grant of service connection for a postoperative scar of the left ankle and tinnitus.  Furthermore, finds no dispute as to the underlying facts relevant to the assignment of the effective date of December 13, 1999, for the grant of service connection for a postoperative scar of the left ankle and tinnitus.  Therefore, the Board finds that this is a case in which the law and not the evidence is dispositive, and thus, that the appeal must be terminated because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the assignment of any effective date earlier than December 13, 1999, and the claim for earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective Date Claims - Hearing Loss and Special Monthly Compensation

The Veteran claims entitlement to an effective date prior to February 11, 1998, for the assignment of a 60 percent rating for bilateral hearing loss and entitlement to an effective date prior to August 18, 2000, for the assignment of a 100 percent rating for bilateral hearing loss and special monthly compensation based on deafness in both ears.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

For claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011); Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).  

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2011).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2011).  The provisions of that regulation apply only when the reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The record shows that the Veteran was denied a compensable rating for his bilateral hearing loss in a July 1993 rating decision.  The Veteran was notified of the decision and of his right to appeal.  As the Veteran did not appeal the RO decision, that decision became final as to the evidence then of record.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The Veteran submitted a claim for an increased rating for hearing loss on February 19, 1998.  The disability rating for the Veteran's bilateral hearing loss was increased to 60 percent in a June 1998 rating decision.  The Veteran was informed that the effective date was February 11, 1998, the date of a VA audiological examination showing a decrease in the Veteran's hearing acuity.

The Board notes that it is clear that no earlier application or other correspondence that may be considered a claim for increase with respect to the Veteran's service-connected bilateral hearing loss was received in the interim between the last final RO denial in July 1993 and the February 11, 1998, VA audiological examination.  Moreover, the Veteran has not alleged any such claim, application, or correspondence.  The Board also finds that none of the medical evidence of record submitted since the July 1993 rating decision allows for an effective date earlier than February 11, 1998.  The evidence does not show that in the year prior to the claim for increase that an audiological examination was performed that would support the assignment of a higher rating.  Here, the medical evidence received by the RO following the final rating decision in July 1993, and pertinent to evaluating hearing loss, was a February 1998 audiometric evaluation.  During the pendency of this appeal, the Veteran underwent VA audiological examinations in April 1998 and March 2002 and the Veteran sought treatment for hearing loss at VA.  

Evaluations of defective hearing range from 0 percent to 100 percent, based on impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

The VA records show that on February 11, 1998, the Veteran underwent an audiological evaluation.  Audiometric testing revealed puretone thresholds, in decibels, for the right ear of 45 at 1000 Hertz, 80 at 2000 Hertz, 90 at 3000 Hertz, and 90 at 4000 Hertz with an average decibel loss of 76.  Puretone thresholds, in decibels, for the left ear of 50 at 1000 Hertz, 85 at 2000 Hertz, and 90 at 3000 Hertz, and 85 at 4000 Hertz with an average decibel loss of 78.  Speech recognition scores were 48 percent for the right ear and 50 percent for the left ear.  The examiner noted that the Veteran's hearing had significantly decreased bilaterally since his last examination in 1994.  

At a VA audiometric examination in April 1998, audiometric testing revealed puretone thresholds, in decibels, for the right ear of 45 at 1000 Hertz, 85 at 2000 Hertz, 90 at 3000 Hertz, and 90 at 4000 Hertz with an average decibel loss of 76.  Puretone thresholds, in decibels, for the left ear of 50 at 1000 Hertz, 85 at 2000 Hertz, and 90 at 3000 Hertz, and 85 at 4000 Hertz with an average decibel loss of 78.  Speech recognition scores were 48 percent for the right ear and 48 percent for the left ear.  

VA outpatient treatment reports show that on August 18, 2000, the Veteran was noted to have had a significant decrease in his hearing acuity bilaterally as compared to an April 1998 audiogram.  The Veteran was diagnosed with mild sloping precipitously to profound sensorineural hearing loss with very poor word recognition ability.  

At a VA audiometric examination in March 2002, audiometric testing revealed puretone thresholds, in decibels, for the right ear of 60 at 1000 Hertz, 100 at 2000 Hertz, 100 at 3000 Hertz, and 105 at 4000 Hertz with an average decibel loss of 91.  Puretone thresholds, in decibels, for the left ear of 70 at 1000 Hertz, 110 at 2000 Hertz, and 105 at 3000 Hertz, and 110 at 4000 Hertz with an average decibel loss of 99.  Speech recognition scores were 22 percent for the right ear and 20 percent for the left ear.  

A review of the February 1998 audiological evaluation, and using the speech discrimination scores from the audiogram, correlates to level IX hearing in the right ear and level IX in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

The combination of level IX and level IX corresponds to a 60 percent disability rating.  38 C.F.R. § 4.85, Table VII (2011).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  That results in a 60 percent rating. 

A review of the April 1998 audiological evaluation, and using the speech discrimination scores from the audiogram, correlates to level IX hearing in the right ear and level IX in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

The combination of level IX and level IX corresponds to a 60 percent disability rating.  38 C.F.R. § 4.85, Table VII (2011).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  That results in a 60 percent rating. 

A review of the March 2002 audiological evaluation, and using the speech discrimination scores from the audiogram, correlates to level XI hearing in the right ear and level XI in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Both the Veteran's right and left ear qualify as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

The combination of level XI and level XI corresponds to a 100 percent disability rating.  38 C.F.R. § 4.85, Table VII (2011).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  That results in a 100 percent rating. 

The Veteran was granted a 100 percent rating effective August 19, 2000, the date a VA outpatient treatment report shows a report of a significant decrease in his hearing acuity bilaterally as compared to an April 1998 audiogram.  The Veteran was also granted special monthly compensation based upon deafness of both ears effective August 18, 2000.  

Special monthly compensation at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person. 38 C.F.R. § 3.350 (2011). 

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2011).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).  

Therefore, while the Veteran contends that the effective date for the 60 percent rating should be earlier than February 11, 1998, the Board finds that there is no evidentiary basis for the assignment of an effective date prior to that date.  The governing legal authority is clear and specific, and VA is bound by it.  38C.F.R. § 3.400(o)(2) (2011).  Under the circumstances, the Board must conclude that the record presents no basis for assignment of an effective date earlier than February 11, 1998, for the award of a 60 percent rating for service-connected hearing loss.   Neither a claim subsequent to the prior final denial nor entitlement was shown prior to this date.  Furthermore, the evidence in the year prior to the claim for increase does not support the assignment of any higher rating.

The first evidence that the Veteran's hearing loss warranted a 100 percent rating came at the March 2002 VA audiometric examination.  The Veteran was granted an effective date of August 18, 2000, the date a VA outpatient treatment report shows a report of significant decreased hearing acuity, despite that the August 2000 report did not contain audiometric findings sufficient to apply the rating criteria.  Therefore, the Board finds no basis for assignment of an effective date earlier than August 18, 2000, for the assignment of a 100 percent rating for hearing loss and the award of special monthly compensation based on deafness in both ears.  The special monthly compensation is awarded based upon receiving the 100 percent schedular rating for hearing loss and is not warranted prior to the effective date of the assignment of that 100 percent schedular rating.

The Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than February 11, 1998, for a 60 percent rating for hearing loss.  The Board also finds that the preponderance of the evidence is against the assignment of an effective date earlier than August 18, 2000, for the assignment of a 100 percent rating and award of special monthly compensation for hearing loss.  Therefore, the claims for earlier effective dates are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to December 13, 1999, for the grant of service connection for postoperative scar of the left ankle is denied.

Entitlement to an effective date prior to December 13, 1999, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to August 18, 2000, for the assignment of a 100 percent rating for bilateral hearing loss and special monthly compensation based on deafness in both ears is denied.

Entitlement to an effective date prior to February 11, 1998, for the assignment of a 60 percent rating for bilateral hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary before a decision on the merits of the claims of an initial compensable rating for postoperative scar of the left ankle, entitlement to an increased rating for postoperative open reduction for a left ankle fracture with degenerative changes, entitlement to service connection for an eye disorder claimed as visual disturbance and entitlement to service connection for a dental disorder for compensation and treatment purposes can be reached.  

The Veteran was afforded a VA examination to assess his service-connected scar of the left ankle and left ankle disability in May 2002.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disabilities may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claims, another examination should be scheduled.   

With regard to the issue of entitlement to service connection for an eye disorder claimed as visual disturbance, the Veteran's service medical records show a report of being knocked unconscious while playing football in August 1970.  A skull x-ray was noted to be suggestive of a slight ocular defect and the Veteran had tender soft tissue swelling in the superior aspect of the right post-occipital area.  Additional service medical records show diagnoses of hypermetropia, presbyopia, hyperopia and astigmatism.  

The Board finds that the evidence shows that the Veteran sustained a head injury and may have sustained an ocular defect.  He was thereafter diagnosed with multiple opthalmological conditions.  He has not been provided an examination to determine whether any current eye disability is related to service.

With regard to the issue of entitlement to service connection for a dental condition, the Veteran has indicated that he sustained damage to his jaw during his active duty service and warrants service connection for dental treatment or a dental condition as he has required dental treatment related to the incident.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination to determine the etiology of his claimed dental condition.  A VA examination should be obtained in order to ascertain the etiology of the claimed dental condition. 

VA outpatient treatment reports dated through May 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after May 2011. 

2.  Schedule the Veteran for a VA examination to assess his service-connected left ankle disability and postoperative scar of the left ankle.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  Range of motion studies must be conducted and all functional losses should be identified, such as pain on use, weakness, incoordination, fatigability, or excess motion.  Functional loss should be equated with moderate, or marked limitation of motion.  The examiner should describe the post-operative scar in detail.  Any symptoms or additional functional loss due to scarring should be specifically noted.  A complete rationale for any opinion expressed must be provided.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current eye disability.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  Diagnose all current eye disabilities.

b)  Is it at least as likely as not (50 percent or more probability) that any current eye disability is related to the Veteran's service, or to his inservice treatment for hypermetropia, presbyopia, hyperopia, and astigmatism or inservice head injury and resulting ocular defect?

c)  For each eye disability diagnosed, please state whether that disability is refractive error or a congenital or developmental defect.

d)  For each eye disability found to be refractive error or a congenital or development defect, state whether that disability was increased in severity beyond the natural progress of the disorder during the Veteran's service.

4.  Schedule the Veteran for a dental examination.  The examiner should review the claims file and the report should note that review.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine the current diagnosis related to a dental condition and the etiology of such disability should be noted.  Based on a thorough review of the evidence of record, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current dental disability that is related to his period of military service including his reported inservice jaw injury.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


